Citation Nr: 1714558	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  08-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for residuals of a left heel stress fracture, currently evaluated as noncompensable prior to October 9, 2014, and 10 percent disabling beginning October 9, 2014.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in February 2016. The appeal is now before the Board for further appellate action.  

As noted in the Board's prior Remand, the issue of entitlement to a TDIU rating had not been adjudicated by the RO but had been raised by the record; specifically, the Veteran stated in a September 2012 submission that he was unable to work.  Thus, the Board found that entitlement to TDIU had reasonably been raised during the adjudicatory process of the underlying claim for an increased initial rating for residuals of a left heel stress fracture and was a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  Thereafter, in a November 2016 rating decision, the AOJ denied entitlement to TDIU. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left foot disability has more nearly approximated a moderate foot injury, manifested by symptoms such as pain, swelling, deformity, and functional impairment due to pain on movement, weight-bearing, instability of station, disturbance of locomotion, and interference with standing; his left foot disability has not more nearly approximated a "moderately severe" or "severe" foot injury.

2.  The evidence of record shows that the Veteran does not meet the percentage requirements for TDIU, as he is only service-connected for residuals of a left heel stress fracture currently evaluated at 10 percent disabling.  

3.  The Veteran's service-connected left heel fracture does not prevent him from securing or engaging in substantially gainful employment consistent with his education and occupational experiences.


CONCLUSIONS OF LAW

1. Throughout the entire appeal period, the criteria for an increased rating of 10 percent, but no higher, for a left foot disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5284 (2016).

2. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the increased rating claim, the Veteran was provided appropriate VCAA notice in January and April 2007.  The Veteran was apprised of the evidence necessary to substantiate a claim for TDIU in an April 2016 VCAA letter.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the Board hearing such that the essential fairness of the adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.
	
The Veteran also offered testimony before the undersigned VLJ at a Board videoconference hearing in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2014 hearing, the undersigned VLJ noted the increased rating claim on appeal.  The undersigned also explained the evidence necessary to substantiate the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any outstanding evidence necessary for a fair adjudication of the Veteran's claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In February 2016, the Board remanded the case for additional development, to include ensuring that the electronic file in VBMS contained the February 2015 Supplemental Statement of the Case (SSOC), that the Veteran received proper VCAA notice regarding the TDIU claim and file a VA Form 21-8940, Application for Increased Compensation  Based on Unemployability, in addition to an obtaining an addendum opinion to the October 2014 and December 2014 VA examination reports (which did not address whether the Veteran's claimed symptoms of arthritis and plantar fasciitis were aggravated by his service-connected residuals of a left heel stress fracture). The Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

II. Increased Rating for Residuals of a Left Heel Fracture

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2015). Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. 38 C.F.R. § 4.7 (2015). Otherwise, the lower rating will be assigned. Id.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

In the instant appeal, the Veteran served in the U.S. Army from May 1975 to June 1975 as a Private -E1. He contends that he sustained "severe stress fractures in both . . . feet, directly resulting and/or caused [by] marching and running," during service. See February 2007 Form 21-4138 Statement in Support of Claim. The Veteran is service-connected for residuals of a left heel stress fracture which is currently rated as noncompensable, prior to October 08, 2014, and as 10 percent disabling thereafter, under DC 5284 for a "moderate" left foot injury. The Veteran is not service-connected for a right foot disability. 

The Veteran expressly contends that he may be entitled to a 30 percent rating under DC 5284 for a "severe" disability of his service-connected left foot. Supra. According to the rating criteria for DC 5284, "moderately severe" residuals of foot injuries are rated 20 percent disabling, and "severe" residuals of foot injuries are rated 30 percent disabling. 38 C.F.R. § 4.71a. A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. Id.  

After carefully reviewing the evidence of record, the Board finds that the Veteran's left foot disability has not approximated the criteria for a higher, 20 percent or 30 percent rating under DC 5284. Namely, the Veteran's October 2014 and June 2016 VA examination reports indicated that the left foot disability was characterized as "moderate" in severity. See October 2014 VA examination report at p. 3; see also June 2016 VA examination report at p. 3. The Board notes that the VA examinations did not indicate that there had been any recent worsening of the Veteran's left foot disability, and the Veteran's complaints have remained rather consistent throughout the appeal period. Accordingly, rather than assigning staged ratings, the Board resolves doubt in the Veteran's favor and concludes that his left foot disability has more nearly approximated "moderate" severity for the duration of the appeal period, thus warranting a 10 percent rating for the entire time.

In ascertaining whether the evidence demonstrates entitlement to a disability rating in excess of 10 percent, the Board finds that it cannot be said that the Veteran's left foot disability has ever approximated a "moderately severe" or "severe" foot injury at any time during the appeal period. The Veteran and his representative have asserted that his disability should be considered "moderately severe" or "severe," at least in part, because of "the symptomatology associated with the service-connected residuals of a stress fracture, left heel," and the swelling, "extreme pain", and "limp" that "started in service and persists today." See February 2007 Form 21-4238 Statement; see also July 2011 Appellant Brief. 

The Board fully recognizes problems of pain, swelling, flare-ups, affected gait, and limitation of function pertaining to the left foot, and that prescribed orthotics (inserts) for the Veteran's shoes does not alleviate his foot pain. Treatment for foot pain include, but are not limited, to the following examples: February 2007 physical therapy note (indicating "foot pain was only recreated by palpation of the plantar fascia origin and with manual foot mobilization); February 2007 physical medicine rehabilitation consult note (documenting "throbbing foot pain as soon as he steps out of bed" and that he "walks with a limp"); March 2007 podiatry note (documenting "extreme foot pain in heels, related to service-connected [left heel] stress fracture" and "ankle range of motion (ROM) is guarded and painful"); June 2007 emergency room note (documenting "throbbing pain in bilateral heels" and "lower extremity pain when standing" that worsens with walking); September 2007 podiatry note (documenting "bilateral heel pain," with aching pain that travels up the leg" and pain on a scale of 7-8/10); May 2007 VA foot examination report (noting "some bilateral heel pain. . .minor aching, soreness and stiffness,"  "pain and tenderness to palpation over his [left] heel . . . [and] some swelling," along with "difficulties with prolonged standing and walking"); April 2008 podiatry note (documenting "pain [starting] in [the] left heel then travels to lower back," and "post static dyskinesia symptoms and pain in heels with first steps in the morning"); April 2008 Meridian Huron Hospital private treatment note (indicating "left foot/leg pain"); June 2008 podiatry note (indicating "plantar fasciitis, left heel pain, throbbing and aching" and "pain [that] is bad on the first step of the day and continues [while] he is on his feet"); April 2010 podiatry note (documenting "plantar fasciitis, left heel pain, throbbing and aching,"); November 2010 podiatry note (indicating "[left] heel pain"); November 2010 podiatric surgery note by Dr. J.R.G., (documenting treatment for heel pain, and prescribed night splints, custom orthotics for foot pain); January 2012 VA foot examination report (noting a "stress heel fracture," and "plantar fasciitis" in the left foot in addition to "degenerative arthritis in [the] left foot," "decreased ankle ROM with the knee extended," and "pain to palpation of the medial and lateral tubercles of the calcaneus"); July 2012 podiatry note (documenting "pain is 8/10 with throbbing pins like nature," "plantar fasciitis . . . decreased ankle ROM with knee extended," and "pain to palpation of the medial and lateral tubercles of the calcaneus"); June 2014 podiatry note (indicating "pain in the left heel"); October 2014 VA foot examination report (noting a "stress fracture in the left heel" and "pain on use during flare ups"); July 2015 podiatry note (documenting "[left] heel pain," "rates pain 8/10" that is "worse in the morning and sometimes worse in the evening," that he "has been dealing with . . . since 1975," in addition to "pain on palpation to the medial calcaneal tubercle and medial plantar fascial band," and decreased ankle ROM"); October 2015 VA examination report (indicating that "pain [is] worsened with standing/walking," "ankle ROM is decreased," and "marked pain on palpation to the medial and lateral calcaneal tubercles and medial plantar fascial band on left [foot]," in addition to a "slow, antalgic gait"); May 2015 podiatry note (documenting "pain on palpation of medial calcaneal tubercle bilaterally. . . [and] of hyperkeratotic tissue sites"); June 2016 VA foot examination report (indicating "function loss as chronic pain and soreness with use," "stress fracture of left heel," "foot condition chronically compromise weight-bearing/[non-weight-bearing], pain on movement, degenerative or traumatic arthritis, interference with standing, lack of endurance, weakness, fatigability, incoordination that significantly limits functional ability during flare-up and [repeated use]"); and July 2016 VA foot examination report (noting "plantar fasciitis, degenerative arthritis of left foot," "chronic pain with use...pain on weight-bearing/non-weight-bearing, foot and ankle swelling, deformity, instability of station, disturbance of locomotion, interference with standing and lack of endurance."). 

However, acknowledging that "moderately severe" and "severe" are not defined by the regulation, the Board finds that the Veteran's left foot symptomatology does not rise to the level approximating a "moderately severe" or "severe" foot injury given the capabilities demonstrated by the Veteran throughout the appeal period. Rather, certain findings support a conclusion that the Veteran has substantial functionality of the left foot notwithstanding complaints of pain, tenderness, limping/affected gait, and swelling, including the following: a March 2007 x-ray (showed no destructive bone changes and minimal degenerative arthritic changes to both feet); March 2007 podiatry note (indicating that the Veteran's "muscle strength was normal"); May 2007 foot examination report (noting "a lot pain could come from pes planus," and "no other pathology noted related to the heels,"); the Board notes that the Veteran was diagnosed with pes planus. In June and September 2008 podiatry notes, the Veteran indicated that pain can be as low as 4/10. A January 2012 VA foot examination report (noting that "muscle strength is 5/5 for all plantarflexors, dorsiflexors, inverters, and evertors of the foot, ROM is full and without pain or crepitus bilaterally, and no pain to palpation of the Achilles tendon, or lateral band of plantar fascia.  An April 2012 examination report noted left heel pain, but no evidence of fracture or dislocation.

Additionally, in a June 2012 independent medical evaluation (IME) report, Dr. J.W.M. opined that "the Veteran's left heel stress fracture residuals are asymptomatic" and that "current x-rays of the left foot are negative." According to the IME report, it is the Veteran's "non-service connected plantar fasciitis that causes him to regularly use a cane to ambulate."  The report also indicated that exam findings were consistent with plantar fasciitis." See June 2012 IME report. Similar findings are noted in a July 2012 podiatry note, where the examiner observed that muscle strength was 5/5 for all plantarflexors, dorsiflexors, inverters, and evertors of the foot. The report showed that the subtalar joint, midtarsal joint and 1st metatarsophalangeal joint ROM is full and without pain or crepitus. Additionally, the reported showed that there is no pain on palpation of the central and lateral bands of the plantar fascia.

In an October 2014 VA foot examination report, the examiner found it is more likely that pain, but not weakness, fatigability or incoordination, could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there is additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups." See October 2014 examination report at p. 4. Most notably, the examiner described the Veteran's left foot symptoms as moderate. It is the examiner's opinion that the Veteran's diagnosed non-service-connected plantar fasciitis, arthritis, onychomycosis (toe nail fungus), tinea pedis (athlete's foot) and blood clots are not related to his remote stress fracture of the left heel, but are due to normal age progress. Supra.  

In a January 2015 artery and vein conditions VA examination report, the examiner opined that the Veteran was diagnosed with venous insufficiency in May 2007 and thrombus left superficial femoral and popliteal vein in April 2009. According to the examiner, it is less likely as not that the Veteran's diagnosis of blood clots
of the left leg are (i) caused by, or (ii) aggravated (i.e., permanently worsened
beyond its normal progress) by his service-connected residuals of a left heel stress fracture. As rationale, the examiner noted that the Veteran's blood clots were
caused by or the result of his history of venous insufficiency and smoking. 

In a January 2015 skin diseases VA examination report, the examiner opined that it is less likely as not that the Veteran's diagnosed tinea pedis and onychomycosis are (i) caused by, or (ii) aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected residuals of a left heel stress fracture. As  rationale, the examiner clarified that tinea pedis and onychomycosis are not caused by stress fractures of the heel. According to the examiner, the conditions are fungal infections on the feet/in the toe nails. The examiner cited online resources such as, WebMD and Healthline, in providing a definition of athlete's foot and how it is acquired. 

An October 2015 examination report indicates that muscle strength is 5/5 with left plantarflexors strength at 4/5. Ankle ROM is decreased with no pain or crepitus. The report also notes that the Veteran has a slow, antalgic (abnormal) gait. A July 2015 podiatry note indicates that the Veteran's muscle strength is 5/5 for all plantarflexors, dorsiflexors, everters and invertors bilaterally. Ankle ROM is decreased, but with no pain or crepitus. A May 2015 podiatry note also indicates that ankle ROM is decreased without pain or crepitus. A June 2016 VA examination report notes functional impact of left heel disability during flare-ups or with repeated use. The same findings are noted in a July 2016 VA examination report that documented pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or with repeated use. Pain and swelling are also noted with repeated use.  

After carefully reviewing the evidence, a higher rating is not warranted, even considering DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) or Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). Essentially, the Board concludes that the above findings and most probative evidence fail to demonstrate additional limitations of function so as to warrant a higher rating for a disability more nearly approximating a "moderately severe" or "severe" foot injury. Rather, even considering all of the reports of pain, tenderness, swelling, flare-ups, affected gait, and other symptoms such as a reduced ability to stand and walk for prolonged periods, considerable function of the left foot is demonstrated. Most notably, the Board notes that the Veteran has demonstrated an ability to walk/stand for at least short periods of time, notwithstanding his complaints.  Therefore, notwithstanding the noted problems of his left foot, his left foot disability has not more nearly approximated the criteria for a higher rating for limited function of the left foot. See 38 C.F.R. §§ 4.40; 4.45; 4.49; Deluca, supra at 206-07.

The Board has also considered whether a higher rating may be warranted under any other potentially applicable codes. Here, the Veteran expressly contended that he is entitled to separate ratings for his left foot disability under both DCs 7804 and 5284. See November 2007 Notice of Disagreement (arguing that the left foot disability should be rated at 10 percent by analogy to DC 7804) and an April 2008 VA Form-9 statement (claiming that the "left foot disability be rated by analogy to DC 7804 Scars, as set forth in [38 C.F.R.] 4.20.").  38 C.F.R. 4.118, DC 7804 Scar(s), unstable or painful, provides scheduler ratings for skin conditions, specifically unstable or painful scars.  The Board notes that the Veteran is not service-connected for any skin disability. Most notably, a January 2015 skin diseases VA examiner disassociated the Veteran's tinea pedis and onychomycosis from his service-connected residuals of a left heel stress fracture. See January 2015 VA examination at p. 8. In general, DC 7804 cannot be used as the basis for a scheduler rating of the Veteran's service-connected left foot disability. It also cannot be used to obtain a disability rating higher than 10 percent. 

The Board also finds significant that complaints of pain, tenderness, swelling, flare-ups, affected gait, and other symptoms such as a reduced ability to stand and walk for prolonged periods of time were found to be due to plantar fasciitis and/or arthritis. For example, a March 2007 x-ray showed no destructive bone changes and minimal degenerative arthritic changes of both feet. The June 2012 IME reported indicated that "the Veteran's left heel stress fracture residuals [were] asymptomatic" and the "exam findings [were] consistent with plantar fasciitis." The October 2014 VA examiner opined that the Veteran has plantar fasciitis, "[unrelated] to his [service-connected] remote stress fracture but [due] to normal age progression." The July 2016 VA examiner concluded that plantar fasciitis is "causing alteration of the weight-bearing line of the left foot." An August 2016 VA examination addendum opinion indicates that the Veteran has arthritis and plantar fasciitis that are not likely aggravated by his remote stress fracture, but is more likely than not, due to natural age progression. Accordingly, the above stated disorders are not associated with the Veteran's service-connected disability and cannot be used as a basis for a higher rating. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Additionally, the Board has considered the Veteran's lay statements arguing, in essence, that his left foot disability is "severe" and, thus, deserving of a 30 percent rating under DC 5284. See February 2007 Form 21-4138 Statement in Support of Claim. The Board has also considered the supporting lay statements of witnesses regarding the severity of the pain he experiences from his left foot disability. For instance, his brother's February 2007 statement that describes how the Veteran, "walks with a limp" and "moves like he is in serious pain. . .[that] seems [like] it has worsened over time." An April 2007 statement from his parents that the Veteran "claims both feet are constantly hurting along the heel and arch."  In a February 2007 statement, the Veteran stated that "pain radiates up [his] legs and prevents him from standing for a prolonged period of time." He claims that he has "swelling, extreme pain and . . . limp[s]," and had to "get special inserts to pad both. . . feet. . . [that are] in constant pain and are swelling constantly." In a February 2007 statement, his brother asserted that the Veteran "walks with a limp" and "needs to lean against something while standing for a long time." In an April 2007 statement, his parents conveyed the Veteran's inability to stand for a long period of time. They asserted that, "he complains about walking or standing for a long period of time." In a September 2012 Form 21-4138 Statement in Support of Claim, the Veteran claimed that "he can't walk due to [his] injury, [and] uses a walker and cane. . . wears orthotics, special boots/restraints to sleep [and] stockings."  In an October 2012 statement, he claimed that "he can barely walk" and "uses a walker." At the May 2014 Board hearing, he testified that he, "can't walk, [or] stand for long, [or] sit for long." He also testified that he "uses a walker in the supermarket," "has trouble driving. . .wears a leg brace, padding [orthotics] in his boots. . . and sleeps with two stints."  In an April 2016 statement, R.S., his best friend, averred that he "can't stand for a long time," and that he "will never be able to function like he used to." His best friend noted, "he's always in pain" and "can't function at all sometimes." 

Upon complete review of the record, VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, in some instances, lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Evaluating the degree of disability requires specialized knowledge that to the extent that the Veteran submitted supporting statements from other witnesses that relied upon his own reports of the severity of the pain in his left foot, i.e. from his family and best friend, these lay observations do not outweigh the objective medical evidence.  The question regarding the potential relationship between the residuals of a left heel stress fracture and the Veteran's current symptoms involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Board finds more probative the assessments of disability indicated in the VA treatment records, private treatment records, and VA examination findings discussed above, which are suggestive of a left foot disability that is moderate in degree of severity at most.  The opinion of the VA examiners and private physicians who have the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. See Nieves-Rodriguez v. Peak. 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). The examiners took into consideration all the relevant facts in providing opinions, to include the Veteran's in-service injury, symptoms, and current diagnosis.  Therefore, the Board accorded greater probative weight to the clinical opinions. 
      
For the above reasons, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's left foot disability throughout the appeal period. 

III. Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (indicating that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry; for the threshold factor, "if the criteria reasonably describes the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no referral is required."). However, the Board notes that the rating criteria in this case contemplate types of left foot symptoms described by the Veteran. Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. § 4.71a expressly contemplates varying degrees of severity of foot injuries under DC 5284, ranging from "moderate" to "severe" foot injuries. Thus, the rating criteria in this case are extremely broad and comprehensive. As detailed above, the Board has assessed an appropriate rating based on the overall severity of the Veteran's left foot disability with due consideration to the reported symptoms of pain, swelling, affected gait, functional impairment, etc. Therefore, in this case, the rating criteria for foot injuries found under DC 5284 reasonably describe the nature of the Veteran's left foot impairment demonstrated by the record and are adequate with respect to his disability throughout the appeal period.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board finds that no such exceptional disability picture has been raised by the record, and so no further discussion of this matter is warranted.  Yancy v. McDonald, 27 Vet.App. 484 (2016).

IV. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service-connected disabilities combine to a disability rating of 70 percent or greater. Id.  

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. 4.16(a); supra. In determining whether an appellant is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.

With regards to this Veteran, service connection is currently in effect for residuals of a left heel stress fracture, evaluated at 10 percent disabling. The issue of unemployability was raised by the Veteran in an October 2012 statement of record. Thereafter, in a February 2016 Board decision, the appeal was remanded to the AOJ for further development. The Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability in August 2016, during the appeal period. The Veteran claimed that his left foot disability rendered him unemployable. However, the Veteran's service-connected left foot disability does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU based on residuals of a left heel stress fracture. The Board notes that the Veteran is not service-connected for any other disabilities. 

Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), however, the Board has no authority to assign a TDIU rating under 38 C.F.R. 
§ 4.16(b) in the first instance, and must first refer the claim to the Director of Compensation Service for extraschedular consideration. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

The Board finds that the evidence of record does not persuasively show that the Veteran's left foot disability renders him unemployable. The Board notes that the AOJ found that the Veteran was not entitled to TDIU in a November 2016 rating decision. The AOJ recognized that the Veteran indicated that he could not work due to his service-connected residuals of a left heel stress fracture. In a May 2007 statement, R.W., a family friend, asserted that the Veteran "is no longer able to hold onto a fulltime job because of his disabilities." In an October 2012 statement, the Veteran claimed that "he can't work, can barely walk." At the May 2014 Board hearing, he testified that, "he [was] unemployed. . .[and] can't work." The June 2016 VA examiner noted the functional impact of the Veteran's left foot disability as, "impact[ing] his ability to perform any type of occupational task such as standing, walking, lifting, sitting etc.," and limited him to "sedentary work." The July 2016 VA examiner also opined that the Veteran is limited to "sedentary work."  
The Board finds that the VA examiners' opinions are entitled to greater weight than the Veteran's opinions because of the VA examiners' specialized training in evaluating disabilities. See Nieves-Rodriguez, supra. 

The Board recognizes that the Veteran reported that he stopped working in October 2014, as a maintenance technician, due to his service-connected left foot disability. He has a long history working in the maintenance/labor field. He also received training in security, industrial truck operation, as a painter/contractor, punch press operator, and completed three years of college.  He has not obtained further education or training since he left his job in October 2014. See VA Form 21-8940. Thus, the VA examiners' opinions, his prior work experience/training and level of education do not persuasively support a finding that the Veteran's service-connected left heel disability prevents him from securing and following a substantially gainful occupation.  Therefore, the Board will not refer this appeal to the Director of Compensation Service for extraschedular consideration.

(CONTINUED ON NEXT PAGE)











ORDER

An increased rating of 10 percent for residuals of a left heel stress fracture prior to October 9, 2014 is granted, subject to the governing criteria applicable to the payment of monetary benefits.

A rating in excess of 10 percent for residuals of a left heel stress fracture beginning October 9, 2014 is denied. 

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


